DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (12/3/21 Remarks: page 7, line 7 – page 8, line 6) with respect to the rejection of claims 1-5, 7-10, 14, & 16-20 under 35 USC §102 and the rejection of claims 11 & 13 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-5, 7-10, 14, & 16-20 under 35 USC §102 and the rejection of claims 11 & 13 under 35 USC §103 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baughman (US 20200175408).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7-14, & 16-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Price (US 20200184623, cited in  8/17/21 Office Action) in view of Baughman (US 20200175408).
Price discloses:
Claim 1: An image target model brokering apparatus, the apparatus comprising:
processing circuitry (Price paragraphs 0018 & 0040, processor) and memory (Price paragraphs 0018 & 0042, memory); the processing circuitry configured to:
access a set of image target models (Price paragraph 0021, identification model having a set of image target types), each image target model being associated with model parameters (Price paragraphs 0028-0029 & 0033, identification model having identification parameters), the model parameters comprising at least an operational domain (Price paragraph 0033, identification model having vehicle features, “features” of a vehicle describing some facet of its operation), an expected input image quality, and an expected orientation (Price paragraph 0033, identification model having vehicle image, each image having some input quality and orientation which necessarily defines what other image most closely matches it);
receive an image for processing by one or more image target models from the set, the image including metadata specifying image parameters of the received image (Price paragraphs 0019-0021, particularly paragraph 0020, input image having associated parameter metadata);
identify, based on the image parameters in the metadata of the received image and the model parameters of one or more models in the set, a first subset of the set of image target models including image target models that are capable of processing the received image (Price paragraph 0021, run an identification model by detecting and recognizing objects in images); and
provide the received image to at least one image target model in the first subset (Price paragraph 0021, model performs further recognition within its object type) and a second subset of the set of image target models including image target models that are not capable of processing the received image (see secondary reference below): and
provide the received image to at least one image target model in the first subset (Price paragraph 0021, model performs recognition)_and forego providing the received image to at least one image target model in the second subset (see secondary reference below).
Price does not expressly disclose the elements annotated “see secondary reference below” above, i.e. the identification of a set of image processing models not capable of performing the required processing and the exclusion of these models.
Baughman discloses:
…and a second subset of the set of image target models including image target models that are not capable of processing the received image (Baughman paragraph 0070, image identification; Baughman paragraph 0071, identification of processing layers not capable of performing recognition with sufficient confidence); and
…forego providing the received image to at least one image target model in the second subset (Baughman paragraph 0071, exclusion of processing layers not capable of performing recognition with sufficient confidence).
Price and Baughman are combinable because they are from the field of image classification.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to 
The suggestion/motivation for doing so would have been to discard insufficiently capable elements as superfluous (Baughman paragraph 0072).
Therefore, it would have been obvious to combine Price with Baughman to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 2-5, 7-10, 12, 14, & 16-20:
Claim 2: The apparatus of claim 1 (see above), wherein the operational domain specifies a target type (Price paragraph 0021, automobiles; Price paragraph 0033, features pertaining to vehicles).
Claim 3: The apparatus of claim 2 (see above), wherein the target type comprises a list of one or more of (Note: This is a recitation in the alternative, satisfied by any one option): a car (Price paragraph 0021, automobiles), a truck, a boat, an airplane, and a tank (Price paragraph 0033, features pertaining to vehicles).
Claim 4: The apparatus of claim 1 (see above), wherein the expected input image quality comprises a resolution or (Note: This is a recitation in the alternative, satisfied by any one option) a modulation transfer function (Price paragraph 0020, contrast).
Claim 5: The apparatus of claim 1 (see above), wherein the expected orientation comprises overhead, oblique or terrestrial viewing (Price paragraph 0059, identification model tested at rotations including 0◦ rotation from standard orientation).
Claim 7: The apparatus of claim 1, wherein the processing circuitry is further to:
determine, using the at least one image target model, whether the received image includes a target (Price paragraph 0021, run an identification model by detecting and recognizing objects in images); and
provide an output representing whether the received image includes the target (Price paragraph 0021, model proceeds to further recognition within recognized object type).
Claim 8: The apparatus of claim 1 (see above), wherein the processing circuitry is further to:
receive a representation indicating whether the received image includes a target (Price paragraph 0021, run an identification model by detecting and recognizing objects in images); and
train a neural network to identify the target in visual data using at least the received image and the received representation (Price paragraph 0021, neural network identification model).
Claim 9: The apparatus of claim 1 (see above), wherein each image target model in the set comprises a neural network for identifying a specified target in an input image (Price paragraph 0021, neural network identification model).
Claim 10: The apparatus of claim 1 (see above), wherein the received image has a format that specifies the metadata contained in the received image (Price paragraphs 0019-0020, image format and metadata).
Claim 12: The apparatus of claim 1, wherein the metadata identifies one or more of (Note: This is a recitation in the alternative, satisfied by any one option): a resolution of the image, a ground sample distance (GSD) of the image, an edge response of the image (Price paragraph 0020, contrast, enhancing, sharpening, and softening, inherently increasing or decreasing edge response), and a calibration parameter of the image.
Claim 14: The apparatus of claim 1 (see above), wherein the image parameters comprise at least a geographic location (Price paragraph 0049, location data), an image quality (Price paragraph 0049, focus data), and a viewing orientation (Price paragraph 0049, rotation data).
Claim 16: A non-transitory machine-readable medium storing instructions (Price paragraph 0042, computer readable medium storing program applications) which, when executed by processing circuitry of one or more machines (Price paragraphs 0018 & 0040, processor), cause the processing circuitry to:
access a set of image target models (Price paragraph 0021, identification model having a set of image target types), each image target model being associated with model parameters (Price paragraphs 0029 & 0033, identification model having identification parameters), the model parameters comprising at least an operational domain (Price paragraph 0033, identification model having vehicle features, “features” of a vehicle describing some facet of its operation), an expected input image quality, and an expected orientation (Price paragraph 0033, identification model having vehicle image, each image having some input quality and orientation which necessarily defines what other image most closely matches it);
(paragraph 0019, input image having associated parameter metadata);
identify, based on the image parameters in the metadata of the received image and the model parameters of one or more models in the set, a first subset of the set of image target models including image target models that are capable of processing the received image (Price paragraphs 0020-0021, run an identification model by detecting and recognizing objects in images); and
provide the received image to at least one image target model in the first subset (Price paragraph 0021, model performs further recognition within its object type) and a second subset of the set of image target models including image target models that are not capable of processing the received image (Baughman paragraph 0070, image identification; Baughman paragraph 0071, identification of processing layers not capable of performing recognition with sufficient confidence); and
provide the received image to at least one image target model in the first subset (Price paragraph 0021, model performs recognition) and forego providing the received image to at least one image target model in the second subset (Baughman paragraph 0071, exclusion of processing layers not capable of performing recognition with sufficient confidence).


Claim 17: The machine-readable medium of claim 16 (see above), wherein the operational domain specifies a target (Price paragraphs 0021 & 0031, automobiles, features pertaining to vehicles).
Claim 18: The machine-readable medium of claim 17 (see above), wherein the target type comprises a list of (Note: This is a recitation in the alternative, satisfied by any one option): a car (Price paragraph 0021, automobiles), a truck, a boat, an airplane, and a tank (Price paragraph 0033, features pertaining to vehicles).
Claim 19: The machine-readable medium of claim 16 (see above), wherein the expected input image quality comprises a resolution or (Note: This is a recitation in the alternative, satisfied by any one option) a modulation transfer function (Price paragraph 0020, contrast).
Claim 20: An image target model brokering method, the method comprising:
accessing a set of image target models (Price paragraph 0021, identification model having a set of image target types), each image target model being associated with model parameters (Price paragraphs 0029 & 0033, identification model having identification parameters), the model parameters comprising at least an operational domain (Price paragraph 0033, identification model having vehicle features, “features” of a vehicle describing some facet of its operation), an expected input image quality, and an expected orientation (Price paragraph 0033, identification model having vehicle image, each image having some input quality and orientation which necessarily defines what other image most closely matches it);
receiving an image for processing by one or more image target models from the set, the image including metadata specifying image parameters of the received image (Price paragraphs 0019-0021, input image having associated parameter metadata);
identifying, based on the image parameters in the metadata of the received image and the model parameters of one or more models in the set, a first subset of the set of image target models including image target models that are capable of processing the received image (Price paragraph 0021, run an identification model by detecting and recognizing objects in images); and
providing the received image to at least one image target model in the first subset (Price paragraph 0021, model performs further recognition within its object type) and a second subset of the set of image target models including image target models that are not capable of processing the received image (Baughman paragraph 0070, image identification; Baughman paragraph 0071, identification of processing layers not capable of performing recognition with sufficient confidence); and
provide the received image to at least one image target model in the first subset (Price paragraph 0021, model performs recognition) and forego providing the received image to at least one image target model in the second subset (Baughman paragraph 0071, exclusion of processing layers not capable of performing recognition with sufficient confidence).
With respect to claim 11, Price discloses the invention of claim 10 (see above). Price further discloses (Price paragraph 0019) various image formats such as BMP, JPEG, GIF, and TIFF.
Price does not expressly disclose the specific formats NITF, GEOTIFF, or ENVI.

The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Claim 11: The apparatus of claim 10 (see above), wherein the format is National Imagery Transmission Format (NITF), Georeferenced Tagged Image File Format (GEOTIFF) or (Note: This is a recitation in the alternative, satisfied by any one option) Environment for Visualizing Images (ENVI) (see above obviousness rationale with respect to selection of specific format).
With respect to claim 13, Price discloses the invention of claim 1 (see above). Price further discloses (Price paragraphs 0019-0020, input image having associated attribute metadata) metadata associated with images.
Price does not expressly disclose that the metadata resides in the specific ISR header type.
The selection of one known header format rather than another would be an example of selection among equivalent choices known to one of ordinary skill in the art.
In re Ruff, 118 USPQ 343 (CCPA 1958).
Claim 13: The apparatus of claim 1 (see above), wherein the metadata resides within an intelligence, surveillance and reconnaissance (ISR) header (see above obviousness rationale with respect to selection of specific format).
Allowable Subject Matter
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 15, the art of record does not teach of suggest the recited determination of target model based on an image geographic location corresponding to operation domain and image quality and viewing orientation corresponding to expected quality and orientation in conjunction with the recited arrangement of accessing a set of target models, receiving an image for processing, identifying target models for processing the image, and providing the image to the target model for processing.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663